Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on March 11th, 2022 has been received and fully considered.

The Preliminary Amendment submitted by Applicant on March 11th, 2022 has been received and entered.

Claim 1 is canceled.

New claims 2-21 are added and pending.

Claims 1-13 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4 and claim 19, lines 2-3, it is not clear how “a current generator coupled with access line and operable to charge access the access line to a voltage level by applying a variable current and “charging, by applying a variable current, an access line coupled with a memory cell”.  In the specification, there is support for charging a digit line, but not the access line.
Claims 2-24 and 20-21 are rejected because they depend from claim 1 and claim 19.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 32-33, 35, 37, 40 and 46 of U.S. Patent No. 10,153,021 (hereinafter U.S. Pat. No. ‘021) or claims 1, 5 of U.S. Patent No. 10,755,760 (hereinafter U.S. Pat. No. ‘’760). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 32-33, 35, 37, 40 and 46 of U.S. Pat. No. ‘021 and claims 1, 5 of U.S. Pat. No. ‘760 recite similar elements and limitations in claims 14-18 of the present application.
Regarding claim 14 of the present application, claim 1 of U.S. Pat. No. ‘021 recites “An electronic memory apparatus, comprising: 
a memory cell in electronic communication with a digit line, the memory cell configured to store a plurality of logic states; 
a current generator coupled to the digit line, the current generator configured to charge the digit line to a voltage level; 
a sense component coupled to a node of the current generator different from the digit line, the sense component configured to detect a voltage present on the node, wherein the voltage is based at least in part on the voltage level of the digit line; 
a latch coupled to an output of the sense component, the latch configured to output a value of a time-varying signal based at least in part on receiving a signal from the sense component; and 
a controller coupled to the memory cell, the controller operable to identify a logic state of the memory cell based at least in part on a duration of time to charge the digit line to the voltage level, wherein the controller is coupled to the latch, the controller operable to identify the logic state of the memory cell based at least in part on the value of the time-varying signal received from the latch.”
Claim 2 of U.S. Pat. No. ‘021 recites “The electronic memory apparatus of claim 1, wherein: the current generator is configured to apply a time-varying current to the digit line to charge the digit line to the voltage level; and the duration is based at least in part on the time-varying current.”
Regarding claim 14 of the present application, claim 1 U.S. Pat. No. ‘760 recites “An electronic memory apparatus, comprising: 
a memory cell in electronic communication with a digit line and operable to store a plurality of logic states; 
a current generator coupled to the digit line and operable to charge the digit line to a voltage level; 
a latch operable to output a value of a time-varying signal based at least in part on the current generator charging the digit line to the voltage level; and 
a controller coupled to the latch and operable to identify a logic state of the memory cell based at least in part on the value of the time-varying signal received from the latch.”
Claim 5 of U.S. Pat. No. ‘760 recites “The electronic memory apparatus of claim 1, wherein the current generator is operable to apply a time-varying current (claimed variable current) to the digit line to charge the digit line to the voltage level, wherein the value of the time-varying signal output by the latch is based at least in part on applying the time-varying current.”
The elements recites in claims 1-2 of U.S. Pat. No. ‘021 and claims 1. 5 of U.S. Pat. No ‘760 are performing the steps in claim 1 of the present application.
Claim 32 of U.S. Pat. No. ‘021 recites “A method, comprising: 
charging a digit line coupled to a memory cell to a first voltage level; 
determining a duration for the digit line to charge to the first voltage level; 
identifying a logic state of the memory cell based at least in part on the duration for the digit line to reach the first voltage level; 
identifying a first bit of the logic state after a second duration less than the duration; and identifying a second bit of the logic state after the duration.”
Claim 33 of U.S. Pat. No. ‘021 recites “The method of claim 32, further comprising: varying an amplitude of a current applied to the digit line over time, wherein the duration is based at least in part on a time-varying current (claimed variable current)”

Regarding claim 15 of the present application, claim 35 of U.S. Pat. No. ‘021 recites “The method of claim 32, further comprising: initiating a timer based at least in part on performing a read operation on the memory cell, wherein the duration is determined based at least in part on the timer.”

Regarding claim 16 of the present application, claim 46 of U.S. Pat. No. 021 recites “The method of claim 32, wherein: the memory cell includes a dielectric capacitor.”

Regarding claim 17 of the present application, claim 37 of U.S. Pat. No. ‘021 recites “The method of claim 32, further comprising: determining that a second voltage level at a node different from the digit line satisfies a voltage threshold, wherein the duration is based at least in part on the second voltage level satisfying the voltage threshold.”

Regarding claim 18 of the present application, claim 40 of U.S. Pat. No. ‘021 recites “The method of claim 32, further comprising: identifying a value of a time-varying signal based at least in part on the duration, wherein the logic state is based at least in part on the value of the time-varying signal.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/
Primary Examiner, Art Unit 2827